Citation Nr: 0327671	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-03 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active military service from June 1967 to 
January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Togus, Maine Regional Office 
(RO).


REMAND

Pursuant to the Board's development of the evidentiary record 
under the development regulations then in effect, additional 
relevant medical records were received by the Board, without 
waiver of initial originating agency jurisdiction.  A 
Supplemental Statement of the Case has not been prepared with 
respect to any of the additional evidence received, and RO 
consideration has not been undertaken.

By decision of the Federal Circuit Court, the Board's 
authority to do such development and then readjudicate the 
case was invalidated or restricted.  Disabled American 
Veterans et. al., v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  Thus, this matter must be returned to 
the RO for readjudication.

It appears that by issuance of an October 2002 letter, the RO 
has expressly satisfied the Veterans Claims Assistance Act of 
2000 requirement that VA notify the veteran as to which 
evidence was to be provided by the veteran, and which would 
be provided by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  However, the RO's October 2002 letter, in 
pertinent part, stated that the veteran had 30 days from date 
of that letter to submit the requested information or 
additional evidence and that if VA did not receive the 
information or additional evidence within that time period, 
VA would decide the claim based only on the existing 
evidence.  In a recent decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the Federal Circuit invalidated a 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to that reached in Disabled Am. Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit held that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, while the case is in 
remand status, the RO should inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

In view of the foregoing, this case is remanded for the 
following action:

1.  The RO should readjudicate the claim 
by evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran an 
appropriate supplemental statement of the 
case and allow him the requisite period 
of time to respond.

2.  The veteran must also be issued the 
notice required by 38 U.S.C.A. § 5103(a).  
The notice must advise the veteran that 
he has one year to submit any additional 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that VA 
may attempt to obtain it or otherwise 
indicate in writing that there is no 
additional evidence he wishes to have 
considered.  No reference should be made 
to the evidence being received within 30 
days.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




